917 So.2d 1109 (2005)
Anthony TOUPS
v.
KOCH GATEWAY PIPELINE, INC., Kenneth Autin, and ABC Insurance Company.
Kenneth Autin
v.
Koch Gateway Pipeline, Inc., Anthony Toups, and ABC Insurance Company.
No. 2005-C-1392.
Supreme Court of Louisiana.
December 16, 2005.
In re Koch Gateway Pipeline, Inc.;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of Terrebonne, 32nd Judicial District Court Div. B, Nos. 125,089, 125,090; to the Court of Appeal, First Circuit, No(s). 2004 CA 0223, 2004 CA 0224.
Denied.
JOHNSON, J., would grant.